This is an application for leave to appeal from refusal of a writ of habeas corpus. Petitioner is imprisoned under consecutive sentences of one year in the penitentiary for forgery and one year in the House of Correction for false pretenses. Art. 27, sec. 152. He alleges that his sentence is unlawful because he was not indicted. The judge wrote petitioner that he had asked for a copy of the docket entries and on receipt of it would act on the petition. The docket entries and a copy of petitioner's petition in the trial court show that he waived his right to indictments and trial by jury, asked immediate presentation of the charges against him to the court, suggested that the State's Attorney file criminal informations (which was done), and refused counsel and pleaded guilty to the informations. He says in this court that he waived trial by jury, refused counsel and pleaded guilty, but did not waive indictment. He does not, however, deny the correctness of the docket entries or that he signed his petition and knew and understood what he signed. The waiver of indictments was authorized by statute (Code, 1947 Supp., Art. 27, § 637), and the conviction and sentences for both felony and misdemeanor were lawful. Fisher v. Swenson, 192 Md. 717, 64 A.2d 124.
Application denied, without costs. *Page 727